The defendant was convicted of having in his possession liquor upon which the tax had not been paid, and from judgment of imprisonment appealed, assigning as error the denial by the court of his motion to suppress evidence of certain facts discovered by reason of the issuance of a search warrant.
The affidavit, upon which the search warrant was issued, was made by P. W. Brown, chief of police, who was the "complainant," or if not *Page 218 
the complainant he was at least some "other person" and met the requirement of the statute, Public Laws 1937, ch. 339, sec. 1 1/2, upon which the appellant relies, and therefore the facts discovered by reason of the search warrant were not rendered incompetent. There is nothing in the statute that requires the complainant or other person who makes the affidavit to state therein who his informant is, or which requires the informant to make the affidavit, as seems to be the contention of the appellant.
In the trial we find
No error.